The BANK OF NEW YORK, MELLON fka the Bank of New York, as Trustee FOR the CERTIFICATEHOLDERS OF CWMBS, INC., CHL Mortgage Pass Through Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3, Plaintiff-Appellee, v. Shelley ST JOHN; Shelley Alene St John, Trustee in for the Temple of Peace Trust a Private Constructive Irrevocable Trust Declared Herein in the Care of Kevin St John and Shelley St John; Kevin Francis St John, Trustee in for the Temple of Peace Trust a Private Constructive Irrevocable Trust Declared Herein in the Care of Kevin St John and Shelley St John, Defendants-Appellants, and Mortgage Electronic Registration Systems, Inc., Solely as Nominee for Countrywide Bank, N.A.; Robert Fadem; US BanCorp Business Equipment Finance Group ; Stratton Weaver; Shelby Weaver, Defendants-Appellees, and John Does 1-50; Jane Does 1-50; Doe Partnerships 1-50; Doe Corporations 1-50; Doe Entities 1-50; and Doe Governmental Units 1-50, DefendantsSUMMARY DISPOSITION ORDERVacated. Remanded.